BEATTY, Justice
(concurring specially).
Respectfully, I believe the dissent has misapplied the second degree assault statute, § 13A-6-21(a)(l) and (2). Neither of those subsections applies here. Subsection (a)(1) contains the phrase “serious physical injury” but does not contain the “dangerous instrument” component. On the other hand, subsection (a)(2) contains the “dangerous instrument” component but does not contain the “serious physical injury” component.
The statute accommodating the only evidence in this case is § 13A-6-.20 (a)(1): first degree assault. It contains both components.